DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 objected to because of the following informalities: 
For claim 1, if everything before “comprising” is preamble and everything after “comprising” are the claim limitation, then a “:” should be after “comprising.” 
For claims 1, 8, 9, “wherein the object itself indicates the information necessary for image diagnosis and the display attribute of the object indicates information on the moving speed of the ultrasound probe” should be changed to
“wherein the object itself indicates the information necessary for image diagnosis,  and wherein the display attribute of the object indicates the information on the moving speed of the ultrasound probe” if that’s what Applicant intends to claim.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner cannot find any support for “acquires information on a moving speed of the ultrasound probe that is different from the information necessary for image diagnosis; … wherein the object itself indicates the information necessary for image diagnosis and the display attribute of the object indicates information on the moving speed of the ultrasound probe.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita et al. (US 2014/0031687, hereinafter Kurita ‘687).
In re claims, 1, 8, and 9, Kurita ‘687 teaches an ultrasound diagnostic apparatus (0031-0034) that drives an ultrasound probe so as to transmit ultrasound toward a subject and receives a reception signal based on reflected waves reflected in the 
generates an ultrasound image from the reception signal obtained by the ultrasound probe (fig. 10, S102); 
stitches together a plurality of the ultrasound images to generate a panorama image, the plurality of ultrasound images being successively acquired while the ultrasound probe is moved (fig. 10, S106); 
causes a display to display an object indicating information necessary for image diagnosis together with the ultrasound image or the panorama image (fig. 7, fig. 3, 31-34, para 0037; fig. 4, 0041); 
acquires information on a moving speed of the ultrasound probe that is different from the information necessary for image diagnosis (para 0050-0055, fig. 3, fig. 4, fig. 7, note that Applicant defines the object indicating information necessary for image diagnosis as: The objects include a figure, a character string, an operation button, and the ROI frame. The display attributes of the object include at least one of a display color, a display thickness, a display status (lighting, blinking, changes in display brightness and display color, etc.), and a line type (dotted line, broken line, double line, etc.) of the object. See 0058. Then, the speed/velocity and/or direction of a moving speed of the ultrasound probe which is an information is different than: a display color, a display thickness, a display status (lighting, blinking, changes in display brightness and display color, etc.), and a line type (dotted line, broken line, double line, etc.) of the object); and 

In re claim 2, Kurita ‘687 teaches wherein the hardware processor changes the display attribute based on magnitude of the moving speed of the ultrasound probe with respect to a predetermined optimum speed (0041, 0060, 0061, note that lower velocity is relative to a higher velocity and that each one of them can be a predetermined optimal speed, smaller angle would result in smaller field of view, i.e. range 34, 32, 33, 41 of figs. 3, 4, 7).
In re claim 3, Kurita ‘687 teaches wherein the hardware processor changes the display attribute based on a deviation between the moving speed of the ultrasound probe and the optimum speed (0041, 0060, 0061, note that lower velocity is relative to a higher velocity and that each one of them can be a predetermined optimal speed, smaller angle would result in smaller field of view, i.e. range 34, 32, 33 of figs. 3, 4, 7).
In re claim 4, Kurita ‘687 teaches wherein the display attribute includes at least one of a display color, a display thickness, a display status, and a line type of the object (fig. 3, fig. 7).
In re claim 5, Kurita ‘687 teaches wherein the hardware processor changes the display attribute in accordance with the moving speed of the ultrasound probe with reference to a display attribute table in which at least one of the display color and the display thickness is set in stages (0041, 0060, 0061).

In re claim 10, Kurita ‘687 teaches wherein the object is superimposed on the ultrasound image or the panorama image and the attribute of the object indicates an amount of deviation of the moving speed of the ultrasound probe from an optimum speed (0041, 0060, 0061, note that lower velocity is relative to a higher velocity and that each one of them can be a predetermined optimal speed, smaller angle would result in smaller field of view, i.e. range 34, 32, 33 of figs. 3, 4, 7 in dotted lines).
In re claim 11, Kurita ‘687 teaches wherein the information necessary for image diagnosis is the target region at the time of generating the panorama image and the display attribute includes at least one of a display color, a display thickness, a display status, and a line type of the ROI frame (fig. 7, fig. 3, 31-34, para 0037; fig. 4, 0041). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita ‘687 in view of Miyatake et al. (US 6,328,693, hereinafter Miyatake ‘693), or Jago (US 6,416,477, hereinafter Jago ‘477) or Baba et al. (US 2004/0210137, hereinafter Baba ‘137).
In re claim 7, Kurita ‘687 fails to teach wherein the hardware processor changes the display attribute based on correlation between two images to be synthesized.

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kurita ‘687 to include the features of Miyatake ‘693 in order to obtaining the shift amount in each of the specific partial areas, and obtaining the rotation amount data of consecutive frame images from a difference between the shift amounts in the plurality of specific partial areas. 
Or Jago ‘477 teaches wherein the hardware processor changes the display attribute based on correlation between two images to be synthesized (col. 1, lines 31-41; col. 2, lines 1-15; col. 6, lines 15-19).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kurita ‘687 to include the features of Jago ‘477 in order to ensure that panoramic imaging registration algorithm will not fail.
Or Baba ‘137 teaches wherein the hardware processor changes the display attribute based on correlation between two images to be synthesized (0037, 0044, 0065)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kurita ‘687 to include the features of Baba ‘137 in order to avoid the complication of performing a scan on the object while detecting the position and the direction of the probe. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793